Citation Nr: 0422347	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  97-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of an apportionment of VA compensation benefits 
granted on behalf of the veteran's three children in the 
custody of his former spouse while qualifying as dependent 
children of the veteran.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1978 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 Special Apportionment Decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which awarded an apportionment 
on behalf of the veteran's three children, then in the 
custody of his former spouse.  The veteran filed a notice of 
disagreement (NOD) as to that decision in November 1996, and 
a statement of the case (SOC) issued that month, copies of 
which were mailed to the veteran and his ex-spouse on 
November 22, 1996, found the apportionment of the veteran's 
benefits to be appropriate.  

Thereafter, a VA Form 9 dated December 3, 1996, was submitted 
by the veteran.  This form was stamped as received at the RO 
in December 1996, and also stamped as received at the VARO in 
Waco, Texas, in November 1997.  The Waco RO, however, issued 
the veteran a letter dated October 3, 1997, which incorrectly 
informed him that he had not submitted a timely substantive 
appeal within the required 30-day limit for filing such an 
appeal following the November 22, 1996, mailing of the SOC.  
This error was discussed by the veteran's representative in a 
May 2003 statement, and the veteran was informed by letter 
dated in October 2003 that the October 3, 1997, letter was in 
error, and that his appeal was thus considered to still be 
open.  


FINDINGS OF FACT

1.  By rating action dated in January 1993, service 
connection was established for multiple disabilities at a 
combined rating of 40 percent, effective from July 2, 1992.  

2.  The evidence shows that the veteran's award of VA 
compensation benefits during the time period in question 
included additional compensation on behalf of his three 
dependent children in the custody of his ex-spouse; the 
veteran has failed to show that, during the time period in 
question, he regularly and reasonably discharged his 
responsibility to financially support these children. 

3.  It is not disputed by the parties that at the time of the 
October 1996 Special Apportionment Decision, the veteran's 
children did not reside with him and instead lived with his 
ex-spouse, who had been awarded custody of the three children 
by a November 1991 court order following their divorce that 
same year.  

4.  The October 1996 Special Apportionment Decision awarded 
an apportionment of the veteran's VA compensation benefits to 
the veteran's ex-spouse on behalf of the veteran's three 
children in the amount of $120 effective from August 1, 1996; 
$80.00 effective from January 18, 2000, and $40 effective 
from August 11, 2001; the dollar amounts and effective dates 
of the apportionment were consistent with the dates at which 
each of the veteran's children were no longer considered to 
be dependent children for VA benefits purposes.   

5.  The October 1996 apportionment award was based upon a 
calculation that the veteran's ex-spouse's gross monthly 
income exceeded expenses by $460, although this did not 
include including monthly grocery, gas, clothing, or medical 
expenses; the veteran did not supply any information as to 
his financial support for his children, or as to monthly 
income or expenses, prior to that decision, despite being 
requested by the RO to do so.  

6.  Monthly expenses were reported by the veteran in November 
1996 as $1,696.48, and monthly income was reported as $1,700.  

7.  The apportionment on behalf of the veteran's three 
children in the custody of his former spouse while qualifying 
as a "children" of the veteran for VA purposes is not shown 
to resulted in undue financial hardship to the veteran. 


CONCLUSION OF LAW

The apportionment of the veteran's VA compensation pension 
benefits on behalf of his children in the custody of his 
former spouse while qualifying as dependent children for VA 
purposes was warranted, and did not result in undue hardship 
to the veteran.  38 U.S.C.A. §§ 101(3) 5307(a) (West 2002); 
38 C.F.R. §§ 3.50(c), 3.450, 3.451, 3.452 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA) became effective approximately 
four years after the October 1996 Special Apportionment 
Decision and November 1996 statement of the case, neither 
document discussed the provisions of the VCAA.  However, 
given the fact the veteran's claim has, due to no fault of 
his but to confusion as to the timeliness of his substantive 
appeal as delineated in the Introduction, been pending for 
over seven and one half years, as well as the fact that the 
VCAA arguably does not even apply in this case, which is 
governed by separate statutory provisions contained in 
chapter 53 of title 38, United States Code (See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002)), the Board concludes 
that the additional delay in the adjudication of this case by 
remanding for VCAA notice on a purely procedural basis would 
not be justified. 

In making the determination above, the Board notes that the 
veteran was informed by letter dated in August 1996 of his 
ex-spouse's request for an apportionment, and notified 
therein that he had the right to contest the apportionment.  
The veteran was again notified of his appellate rights in an 
October 1996 letter which informed him of the apportionment 
granted on behalf of his three children.  Moreover, the 
November 1996 statement of the case informed him of the 
evidence considered in granting the apportionment, to include 
the financial information supplied by the veteran's ex-spouse 
upon which the award was based, and of legal criteria 
pertinent to apportionments.  Accordingly, the Board finds 
that the notice and assistance that has been provided to the 
veteran is such that the adjudication of his appeal herein 
does not violate principles of due process.  Moreover, a 
remand would not be justified given the reportedly terminal 
nature of the veteran's medical condition and the long period 
of time he has had to wait for a final decision.  

In addition, the Board recognizes that a claim for an 
apportionment constitutes a contested claim, and is subject 
to special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, and 19.102 (2003).  While the record does 
not reflect that all the contested-claims procedures were 
followed in this case, specifically to include mailing the 
veteran's ex-spouse a copy of the veteran's substantive 
appeal, the Board again concludes that the additional delay 
in the adjudication of this case which would result from a 
Remand solely for procedural matters would not be warranted 
given the long delay in the adjudication of the veteran's 
claim as discussed above, as well as the fact that the 
veteran's ex spouse will obviously not be prejudiced by the 
favorable adjudication herein.  

II.  Propriety of Apportionment

Turning to a discussion of the pertinent legal criteria, the 
law provides that all or any part of a veteran's compensation 
may be apportioned on behalf of his child not residing with 
him if he is not reasonably discharging his responsibility 
for the child.  38 U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450, 
3.451, 3.452.  A "child" means a person who is under 18 
years of age or, after attaining the age of 18 but not after 
attaining the age of 23, is pursuing an approved course of 
instruction.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

It is not disputed in this case that the veteran and his ex-
spouse were divorced in 1991, that the Order of the Court 
awarded the ex-spouse custody of the veteran's three 
children, and that none of the three children resided with 
the veteran during the period in question.  The evidence also 
indicates that, by rating action dated in January 1993, 
service connection was established for multiple disabilities 
of the veteran at a combined rating of 40 percent, effective 
from July 2, 1992. 

In July 1996, the veteran's ex-spouse petitioned VA for an 
apportionment of the veteran's monthly award of VA 
compensation.  Financial information, to include information 
as to the amount of monthly child support from the veteran, 
was requsted from the veteran and his ex-wife in August 1996, 
and such information was provided by the veteran's ex-spouse 
in September 1996.  The veteran did not provide the requested 
information prior to the October 1996 Special Apportionment 
Decision.  That decision calculated that the veteran's ex-
wife's gross monthly income exceeded expenses by $460, 
although this did not include monthly grocery, gas, clothing, 
or medical expenses.  Based upon this information and the 
failure of the veteran to provide evidence of support 
payments for his children or other financial information, the 
October 1996 decision awarded an apportionment of the 
veteran's VA compensation benefits of $120 effective from 
August 1, 1996; $80.00 effective from January 18, 2000, and 
$40 effective from August 11, 2001.  The initial dollar 
amounts and effective dates of the apportionment were 
consistent with the dates at which each of the veteran's 
children were not considered to be "children" for VA 
benefits purposes.  See 38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57.  

The veteran filed an NODas to the apportionment, in a 
statement received in November 1996, indicating therein that 
his monthly expenses were $1,696.48 and that his monthly 
income was $1,700.  He indicated that the apportionment 
created severe financial hardship because he needed all the 
money he could spare because he was disabled due to a 
terminal illness.  The veteran provided no documentation at 
that time reflecting regular monthly support payments for his 
children, nor has such documentation been provided since that 
time. 

In light of the lack of objective evidence that the veteran 
"reasonably discharged his responsibly" to support his 
children during the time in question, and the fact that the 
argument submitted by the veteran centers on the financial 
harm to the veteran of the apportionment in question, the 
dispute must turn upon whether the RO's apportionment of the 
veteran's compensation resulted in undue hardship to him.  In 
this regard, the Board notes that the amount of the 
apportionment is to be determined based upon the facts of 
each case, with consideration given to whether undue hardship 
is present.  38 C.F.R. § 3.451.  In making this 
determination, consideration is given to such factors as the 
amount of VA benefits payable to the veteran, the veteran's 
other sources of income, the other sources of income 
available to the recipients of the apportionment, and the 
special needs of the veteran, his dependents, and the 
apportionees.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship for him, while apportioning less than 20 percent of 
his benefits would not provide a reasonable benefit for an 
apportionee.  Id.  

In assessing the "financial hardship" to the veteran as a 
result of the apportionment, the Board finds insufficient 
evidence to conclude that the apportionment has resulted in 
any such financial hardship, and emphasizes that the 
veteran's VA compensation benefits have included additional 
money intended to reflect the additional expenses of 
dependents (see e.g. January 1994, award letter mailed to the 
veteran and VA Forms 21-8947 of record, attached to inside 
left flap of claims file).  While the Board has considered 
the provisions of 38 C.F.R. § 3.451, it does not find the 
maximum monthly apportionment award of $120 to be unwarranted 
given the fact that this represents less than 10 percent of 
the veteran's monthly income at the time of the apportionment 
award, some of which was specifically allocated to the 
veteran to be used for the support of his children, of $1,700 
as reported by the veteran in November 1996.

Thus, given the evident failure of the veteran to utilize 
benefits intended for his dependents for their well-being, 
his rather substantial monthly income, and the strained 
financial picture reported by the veteran's former spouse, 
the Board cannot


reasonably conclude that the maximum monthly apportionment 
award of $120 resulted in undue financial hardship to the 
veteran.  Accordingly, the veteran's appeal must be denied.  
38 U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451, 
3.452.


ORDER

The apportionment of VA compensation benefits granted on 
behalf of the veteran's three children in the custody of his 
estranged spouse while qualifying as "children" of the 
veteran was warranted; the appeal is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



